DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim doesn’t end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the two first sides".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the first and second support members are disposed at a same second side of the housing while being adjacent to each other”.  It is unclear whether 
	Claims 2-20 depend on claim 1 and therefore are rejected.
Claim 8 recites the limitation "an outer circumference of the bobbin”.  As "an outer circumference of the bobbin” was previously recited it is unclear whether the limitations are related or not.
Claim 10 recites the limitation "the first protrusion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “which is another of the support member pairs” twice.  As there is no previous recitation of a “support member pair” other than “four support member pairs” it is unclear whether the “which is another of the support member pairs” limitations are related to the previous recitation or something different.
Claim 20 depends on claim 19 and therefore is rejected.

Conclusion
Regarding claims 1-20, no prior art could be found and/or applied in view of the indefiniteness of the claims described in the 35 USC 112 rejections above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 20110103782 - directed to spring members 14s and 14t used for handshake compensation.
U.S. Pub. No. 20120154614 - directed to leaf springs 32 and 34 used for shake stabilization.
U.S. Pub. No. 20110096178 – directed to elastic members mounted on upper and lower ends of a lens barrel to support the lens barrel elastically and movably in the optical axial direction of the lens

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697